                        Case 21-50207-KBO               Doc 6-1       Filed 08/05/21      Page 1 of 1

                                                    Notice Recipients
District/Off: 0311−1                       User: admin                         Date Created: 8/5/2021
Case: 21−50207−KBO                         Form ID: van416                     Total: 7


Recipients of Notice of Electronic Filing:
pla         George L. Miller         gmiller@mctllp.com
aty         Andrew W. Caine            acaine@pszyjw.com
aty         Bradford J. Sandler         bsandler@pszjlaw.com
aty         Brian M. Gottesman           bgottesman@bergerharris.com
aty         Gregory W. Hauswirth            ghauswirth@leechtishman.com
aty         Peter J Keane         pkeane@pszjlaw.com
                                                                                                              TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
md          Brian Gottesman      Berger Harris LLP     1105 N. Market Street       11th Floor       Wilmington, DE 19801
                                                                                                              TOTAL: 1
